Supertex Inc.News Release FOR IMMEDIATE RELEASECorporate Headquarters: Dr. Henry C. Pao President & CEO 408/222-8888 Supertex Reports First Fiscal Quarter Results Sunnyvale, CA (July 24, 2007) - Supertex, Inc. (NASDAQ GS: SUPX) today reported financial results for the first fiscal quarter ended June 30, 2007.Net sales were $20,762,000, a 15% decrease compared to $24,565,000 in the same quarter last year and a 9% decrease from the prior quarter of $22,836,000.On a GAAP basis, net income in the first fiscal quarter was $4,473,000 or $0.32 per diluted share, including pretax employee stock-based compensation of $656,000, as compared with $4,916,000 or $0.35 per diluted share in the first fiscal quarter of 2007, including pretax employee stock-based compensation of $648,000 and $5,022,000 or $0.36 per diluted share in the fourth fiscal quarter of 2007, including pretax employee stock-based compensation of $397,000. “As we forecasted, our first fiscal quarter net sales were sequentially lower, primarily due to a large reduction in demand from our largest EL driver customer, resulting from a slowdown in their sales of cell phones that use our EL drivers.That customer went from being a more than 20% customer of ours to a less than 10% customer in one quarter. However, we are very pleased with the rebound in demand from our medical ultrasound customers and increasing demand in our emerging LED lighting markets,” commented Dr. Henry C. Pao, President & CEO.“In the LED lighting markets, our driver shipments have grown and we now have significant volume orders for our drivers to backlight large size LCD flat screen TVs. Additionally, we are ramping up shipments to a range of other LED lighting applications.” Dr. Pao went on to say, “On a GAAP basis, our first fiscal quarter gross margin improved sequentially to 61% from 58% due to improved product mix and factory absorption in our backend operations.Our operating margin declined slightly to 24% from 25% sequentially, due in part to our decision to increase R & D activities in new products despite a 9% drop in net sales.Our cash, cash equivalents and short-term investments increased by $2.6 million even though we repurchased $3.2 million of our stock on the open market.We continue to invest heavily in R & D for our targeted markets and plan to introduce a record number of new products for the medical ultrasound, EL driver and LED driver markets during fiscal 2008.Because of the forecast uncertainty from our major EL customer, we are projecting our second fiscal quarter to be flat to modestly up. Based on information from this customer, we expect increased revenue from this customer in the second fiscal half when its new cell phone models are scheduled to be in volume production. Further, we expect our LED driver shipments to continue to grow and be more sustainable, as the transition from CCFL to LED backlights is becoming more compelling due to its superior performance in contrast ratio, color gamut, localized dimming and low power consumption. As a result, this transition may take place sooner than originally forecasted.For the second fiscal half, we are projecting our overall sales to be moderately up sequentially.” Forward-Looking Statements: The industry in which we compete is characterized by extreme rapid changes in technology and frequent new product introductions. We believe that our long-term growth will depend largely on our ability to continue to enhance existing products and to introduce new products and features that meet the continually changing requirements of our customers. All statements contained in this press release that are not historical facts are forward-looking statements. They are not guarantees of future performance or events. They are based upon current expectations, estimates, beliefs, and assumptions about the future, which may prove incorrect, and upon our goals and objectives, which may change. Often such statements can be identified by the use of the words such as "will," "intends," "expects," "plans," "believes," "anticipates" and "estimates." Examples of forward-looking statements include statements concerning our expected sales in the second fiscal quarter and second fiscal half of 2008, both overall and in particular markets and to specific customers; statements that the transition from CCFL to LED backlights in the flat screen TV market will be faster than anticipated; and statements concerning our plans to introduce a record number of new products in the medical ultrasound, EL driver and LED driver markets during fiscal 2008. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. They are not guarantees of future performance or events but rather involve a number of risks and uncertainties including, but not limited to, whether our customers experience the demand we anticipate for their products based in part upon their input and our order backlog, whether the designed performance of our devices satisfies our customers' requirements so that they continue to design our devices into their products, whether our devices perform to their design specification, whether competitors introduce devices at lower prices than our devices causing price erosion, whether we are successful in our R&D efforts, and whether we encounter production issues in device manufacturing or moving new products from engineering into production as well as other risk factors detailed in our Form 8-K, 10-K, and 10-Q filings with the Securities and Exchange Commission. Due to these and other risks, our future actual results could differ materially from those discussed above. We undertake no obligation to publicly release updates or revisions to these statements that speak only as of this date. Conference Call Details The Company will host a conference call at 2:30 p.m. PDT (5:30 p.m. EDT) on July 24, 2007, following the earnings release.President and CEO, Dr. Henry C. Pao, VP, Marketing, Ahmed Masood and VP, Finance & CFO, Phil Kagel, will present an overview of the first fiscal quarter financial results, discuss current business conditions, and then respond to questions. The call is available live for any interested party by dialing 800-909-5202 (domestic) or 785-830-7975 (toll, international) before the scheduled start time and using “Supertex” as conference ID. A recorded replay will be available for 31 days immediately following the conference call until 11:59 P.M. EDT, August 24, 2007 at 800-934-5153 (domestic) and 402-220-1182 (toll, international). About Supertex Supertex, Inc. is a publicly held mixed signal semiconductor manufacturer, focused in high voltage products for use in the telecommunication, networking systems, flat panel display, medical and industrial electronics industries. Supertex product, corporate and financial information is readily available at our website: http://www.supertex.com. For further information, contact Investor Relations at Supertex, Inc., 1235 Bordeaux Drive, Sunnyvale, California 94089, 408-222-8888 or visit our website at http://www.supertex.com. SUPERTEX, INC. CONSOLIDATED BALANCE SHEET INFORMATION (unaudited) June 30, 2007 March 31, 2007 (in thousands) ASSETS Cash and cash equivalents $ 21,369 $ 22,652 Short term investments 120,109 116,264 Accounts receivable, net 12,571 12,793 Inventories 16,060 14,238 Deferred income taxes 8,123 8,123 Prepaid expenses and other current assets 1,608 2,172 Total current assets 179,840 176,242 Property, plant and equipment, net 9,745 8,651 Other assets 520 140 Deferred income taxes 2,142 899 TOTAL ASSETS $ 192,247 $ 185,932 LIABILITIES AND SHAREHOLDERS' EQUITY Trade accounts payable $ 4,077 $ 4,120 Accrued salaries, wages and employee benefits 12,190 12,102 Other accrued liabilities 1,663 2,175 Deferred revenue 3,271 2,965 Income taxes payable 1,441 3,318 Total current liabilities 22,642 24,680 Income taxes payable, noncurrent 5,740 - Total liabilities 28,382 24,680 Common stock 55,909 54,741 Retained earnings 107,956 106,511 Total shareholders' equity 163,865 161,252 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 192,247 $ 185,932 SUPERTEX, INC. CONSOLIDATED INCOME STATEMENT INFORMATION (unaudited) Three Months Ended (in thousands, except per share amounts) June 30, 2007 July 1, 2006 Net sales $ 20,762 $ 24,565 Cost of sales(1) 8,076 9,837 Gross profit 12,686 14,728 Research and development(1) 3,765 3,949 Selling, general and administrative(1) 3,846 3,803 Income from operations 5,075 6,976 Interest and other income, net 1,707 1,288 Income before income taxes 6,782 8,264 Provision for income taxes 2,309 3,348 Net income $ 4,473 $ 4,916 Net income per share Basic $ 0.32 $ 0.36 Diluted $ 0.32 $ 0.35 Shares used in per share computation Basic 13,769 13,646 Diluted 13,998 14,009 (1) Includes amortization of employee stock-based compensation as follows: Cost of sales $ 142 $ 65 Research and development $ 276 $ 387 Selling, general and administrative $ 238 $ 196
